Case 1:19-cv-03347-RBJ-SKC Document 5 Filed 01/07/20 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03347-GPG


  WYATT T. HANDY JR.,

         Plaintiff,

  v.

  CITY OF AURORA,
  OFFICER ANTHONY NICHOLS,
  OFFICER CHRISTOPHER THRIVIERGE,
  OFFICER JOSIAH COE,
  OFFICER CHRISTOPHER YARBOROUGH, and
  OFFICER ALEX SOTELO,

         Defendants.



                         ORDER DIRECTING PLAINTIFF TO FILE
                             AN AMENDED COMPLAINT


         Plaintiff Wyatt T. Handy Jr. currently resides in Denver, Colorado. Plaintiff,

  acting pro se, initiated this action by filing a Complaint pursuant to 28 U.S.C. § 1331.

  Plaintiff asserts that his First, Fourth, Eighth, and Fourteenth Amendment rights have

  been violated. Plaintiff also contends that he has been subjected to excessive bail in

  violation of the Eighth Amendment and that his rights have been violated under the

  Religious Land Use and Institutionalized Persons Act (RLUIPA). He was granted leave

  to proceed without prepayment of fees or costs.

         Plaintiff sets forth five claims. He identifies the claims as follows: (1) Claim One,

  “First Amendment-Freedom of Speech: Right to Petition the Government for a Redress

                                               1
Case 1:19-cv-03347-RBJ-SKC Document 5 Filed 01/07/20 USDC Colorado Page 2 of 10




  of Grievances; Retaliation: (First and Second Traffic Stop)”; (2) Claim Two, “Fourth

  Amendment-Unlawful Seizure (First Traffic Stop);” (3) Claim Three, “Fourth

  Amendment-Unlawful Search (Second Traffic Stop);” (4) Claim Four, “Fourteenth

  Amendment-Denial of Equal Protection (First Traffic Stop)”; and (5) Claim Five, “State

  Tort-Negligence (First and Second Traffic Stop).” ECF No. 1 at 4-34. Plaintiff seeks

  declaratory and other injunctive and/or equitable relief. He also seeks compensatory,

  punitive, and exemplary damages against defendants in their individual and official

  capacities.

         The Court must construe the Complaint liberally because Plaintiff is not

  represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall

  v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The Court, however, should not act

  as a pro se litigant=s advocate. See Hall, 935 F.2d at 1110. For the reasons stated

  below, Plaintiff will be ordered to file an Amended Complaint.

         The Court finds that the Complaint does not comply with the pleading

  requirements of Rule 8 of the Federal Rules of Civil Procedure. The twin purposes of a

  complaint are to give the opposing parties fair notice of the basis for the claims against

  them so that they may respond and to allow the court to conclude that the allegations, if

  proven, show that the plaintiff is entitled to relief. See Monument Builders of Greater

  Kansas City, Inc. v. American Cemetery Ass=n of Kansas, 891 F.2d 1473, 1480 (10th

  Cir. 1989). The requirements of Fed. R. Civ. P. 8 are designed to meet these

  purposes. See TV Communications Network, Inc. v. ESPN, Inc., 767 F. Supp. 1062,

  1069 (D. Colo. 1991), aff=d, 964 F.2d 1022 (10th Cir. 1992).



                                               2
Case 1:19-cv-03347-RBJ-SKC Document 5 Filed 01/07/20 USDC Colorado Page 3 of 10




         Specifically, Rule 8(a) provides that a complaint Amust contain: (1) a short and

  plain statement of the grounds for the court=s jurisdiction, . . . (2) a short and plain

  statement of the claim showing that the pleader is entitled to relief, and (3) a demand for

  the relief sought . . . .@ The philosophy of Rule 8(a) is reinforced by Rule 8(d)(1), which

  provides that A[e]ach allegation must be simple, concise, and direct.@ Taken together,

  Rules 8(a) and (d)(1) underscore the emphasis placed on clarity and brevity by the

  federal pleading rules. Prolix pleadings violate the requirements of Rule 8.

         The Court, therefore, will direct Plaintiff to file an Amended Complaint that

  complies with the pleading requirements of Rule 8. The Court, first, takes note that

  Plaintiff is a prolific filer in this Court. He is well aware that it is his responsibility to

  present his claims in a manageable format that allows the Court and a defendant to

  know what claims are being asserted and to be able to respond to those claims.

         Plaintiff’s claims are repetitive. He repeats supporting allegations in each claim

  and intermingles illegal seizure, racial profiling claims throughout each of the claims,

  even though he has specifically identified a claim as stating either illegal seizure,

  freedom of speech, right to the redress of grievances, retaliation, or an unlawful search.

         Plaintiff, overall, is attempting to challenge two traffic stops that took place less

  than three hours of each other; the first stop was on December 2, 2017, at 11:35 p.m.,

  and the second stop was on December 3, 2017, at 2:26 a.m. ECF No. 1 at 5-6. In

  Claim One, he addresses both stops, and in Claims Two and Three, he addresses each

  stop separately based on the same facts and alleged constitutional violations set forth in

  Claim One.



                                                   3
Case 1:19-cv-03347-RBJ-SKC Document 5 Filed 01/07/20 USDC Colorado Page 4 of 10




         Throughout the five claims that pertain to these stops he asserts in a conclusory

  manner that the stops were based on the Aurora Police Department’s unwritten custom,

  practice, and policy of stopping African-American black males regardless if reasonable

  suspicion or probable cause exists to stop them. In support of his Fourteenth

  Amendment claim regarding the first traffic stop in Claim Four, Plaintiff sets forth

  demographics of the City of Aurora for the basis that he was racially profiled in the stop

  that occurred on December 2, 2017. Plaintiff further identifies at least ten other

  incidents over the past ten years that involved individuals who either are Hispanic or

  African-American and who were subjected to excessive force or who were assaulted or

  murdered by Aurora Police officers without cause.

         Plaintiff’s claims are not set forth in a clear, concise, and simple manner.

  Furthermore, the Complaint suffers from the following deficiencies:

         1.   Municipalities

         Plaintiff names the City of Aurora as a defendant. In Claims One and Two,

  Plaintiff asserts that the City of Aurora has an “unwritten” custom, practice and policy, to

  either stop African-American/Black males, regardless if reasonable suspicion or

  probable cause exist [sic], and/or to search their vehicles, without reasonable suspicion

  or probable cause. See ECF No. 1 at 5-6 and 14.

         If Plaintiff wishes to pursue a § 1983 claim against a government entity (one that

  is not immune from suit), he must allege facts that show the existence of a policy or

  custom that directly caused the violation of a constitutional right. See City of Canton,

  Ohio v. Harris, 489 U.S. 378, 385 (1989); Myers v. Oklahoma County Bd. of County

  Comm’rs, 151 F.3d 1313, 1316-20 (10th Cir. 1998). Local government entities are not

                                               4
Case 1:19-cv-03347-RBJ-SKC Document 5 Filed 01/07/20 USDC Colorado Page 5 of 10




  liable under § 1983 solely because their employees inflict injury on a plaintiff. See

  Monell v. New York City Dep’t of Social Servs., 436 U.S. 658, 694 (1978); Hinton v. City

  of Elwood, Kan., 997 F.2d 774, 782 (10th Cir. 1993).

         Plaintiff may recover against a municipality only if he suffers an injury caused by

  a policy or custom of the municipality. See Schneider v. City of Grand Junction Police

  Dept., 717 F.3d 760, 769-71 (10th Cir. 2013). “To establish municipal liability, a plaintiff

  must show (1) the existence of a municipal custom or policy and (2) a direct causal link

  between the custom or policy and the violation alleged.” Jenkins v. Wood, 81 F.3d

  988, 993 (10th Cir. 1996). Further, Plaintiff cannot state a claim for relief against a

  government entity under § 1983 merely by pointing to an isolated incident. See Monell,

  436 U.S. at 694.

         Unwritten customs not “formally approved by an appropriate decisionmaker” can

  suffice to create municipal liability if the “practice is so widespread as to have the force

  of law.” Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997). “Where the

  plaintiff does not contend that the municipality, directly inflicted the injury through its

  legislature or a ‘final municipal decisionmaker,’ but instead that a custom or policy

  caused one of its subordinate employees to do so, the municipality is not automatically

  liable for that subordinate’s actions.” Kramer v. Wasatch County Sheriff’s Office, 743

  F.3d 726, 759 (10th Cir. 2014) (citing Brown at 403, 406).

         2. Freedom of Speech/Retaliation/Grievances

         First, it is well established that “the First Amendment protects a significant

  amount of verbal criticism and challenge directed at police officers.” City of Houston v.

  Hill, 482 U.S. 451, 461 (1987). An individual may not “be punished for

                                                 5
Case 1:19-cv-03347-RBJ-SKC Document 5 Filed 01/07/20 USDC Colorado Page 6 of 10




  nonprovocatively voicing his objection to what he obviously felt was a highly

  questionable detention” or arrest by a police officer. Norwell v. City of Cincinnati, 414

  U.S. 14, 16 (1973) (per curiam). Nonetheless, no matter how inappropriate, verbal

  harassment and threats without more, do not rise to the level of a constitutional violation

  unless they create “terror of instant and unexpected death.” Northington v. Jackson,

  973 F.2d 1518, 1524 (10th Cir.1992).

           Furthermore, the “[m]ere allegations of constitutional retaliation will not suffice;

  plaintiff must rather allege specific facts showing retaliation because of the exercise of

  the prisoner’s constitutional rights.” Frazier v. Dubois, 922 F.2d 560, 562 n.1 (10th Cir.

  1990); see Peterson v. Shanks, 149 F.3d 1140, 1144 (10th Cir. 1998) (a plaintiff must

  demonstrate that the “alleged retaliatory motives were the ‘but for’ cause of the

  defendants’ actions”). Plaintiff fails to assert specific facts showing that the “but for”

  reason for retaliation was due to his exercising a constitutional right.

           3. Individual/Official Capacities

           To the extent Plaintiff sues the individual police officer Defendants in their official

  capacities, the claims are construed as claims against the City of Aurora, see Hafer v.

  Melo, 502 U.S. 21, 25 (1991), and must meet the pleading requirements for municipal

  liability.

           4. RLUIPA/Excessive Bail (Eighth Amendment)

           Plaintiff identifies RLUIPA and the Eighth Amendment based on excessive bail

  as statutory authority for jurisdiction in this Court. Neither RLUIPA nor excessive bail is

  addressed in the five claims that Plaintiff has set forth.



                                                  6
Case 1:19-cv-03347-RBJ-SKC Document 5 Filed 01/07/20 USDC Colorado Page 7 of 10




         5. Statute of Limitations

         The statute of limitations for a Fourth Amendment claim begins to run when the

  unconstitutional search took place. See Garza v. Bennett, 672 F.3d 1217, 1220 (10th

  Cir. 2012). Under Colorado law, “[a]ll actions against sheriffs, coroners, police officers,

  firefighters, national guardsmen, or any other law enforcement authority” must be

  commenced within one year after the cause of action accrues “regardless of theory

  upon which suit is brought.” COLO.REV.STAT. § 13-80-103(1)(c) (2014). This statute

  applies to Defendants Nichols, Thrivierge, Coe, Yarborough, and Sotelo. See, e.g.,

  Moore v. Town of Erie, No. 12-cv-02497-CMA-MJW, 2013 WL 3786646, *5 (D. Colo.

  July 19, 2013) (stating that statute of limitations under § 13-80-103(1)(c), C.R.S., for

  actions against a police officer is one year.); Handy v. Pascal, No. 11-cv-00708-WYD-

  KMT, 2011 WL 5176153, at ECF No. 69 (D. Colo. Aug. 29, 2011) (state law tort claim

  asserted against defendant narcotics investigator with Aurora police department was

  barred by § 13-80-103(1)(c), C.R.S.), adopted and aff’d by 2011 WL 5240435, at *9 (D.

  Colo. Oct. 31, 2011).

         6. Racial Profiling

         “The Equal Protection Clause of the Fourteenth Amendment commands that no

  State shall ‘deny to any person within its jurisdiction the equal protection of the laws,’

  which is essentially a direction that all persons similarly situated should be treated

  alike.” Requena v. Roberts, 893 F.3d 1195, 1210 (10th Cir. 2018) (quoting City of

  Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)). As such, to adequately

  plead an Equal Protection Clause claim, Plaintiff must satisfy this threshold question by

  alleging facts that defendants treated him differently from others similarly situated. Id.

                                                7
Case 1:19-cv-03347-RBJ-SKC Document 5 Filed 01/07/20 USDC Colorado Page 8 of 10




  “Individuals are ‘similarly situated’ only if they are alike ‘in all relevant respects.’ ” Id.

  (quoting Coalition for Equal Rights, Inc. v. Ritter, 517 F.3d 1195, 1199 (10th Cir. 2008)

  (quotation marks omitted)). Moreover, because Plaintiff’s claim is essentially a claim of

  racially selective law enforcement, he “must demonstrate that the defendant's actions

  had a discriminatory effect and were motivated by a discriminatory purpose.” Marshall

  v. Columbia Lea Reg'l Hosp., 345 F.3d 1157, 1168 (10th Cir. 2003). “The

  discriminatory purpose need not be the only purpose, but it must be a motivating factor

  in the decision.” Id. “[A] police officer's pattern of traffic stops and arrests, his

  questions and statements to the person involved, and other relevant circumstances may

  support an inference of discriminatory purpose in this context.” Id.

         7. Personal Participation

         First, Plaintiff’s conclusory allegation that Defendant Yarborough is responsible

  for the violation of his constitutional rights because he was the employee with the final

  policymaking “Authority” on the scene, and had authority over his subordinate Law

  Enforcement Officers, Nichol, Coe, and Sotelo is deficient for the following reasons.

  See ECF No. 1 at 11-12.

         A defendant may not be held liable for the unconstitutional conduct of his or her

  subordinates on a theory of respondeat superior. See Ashcroft v. Iqbal, 556 U.S. 662,

  676 (2009). Furthermore,

         when a plaintiff sues an official under Bivens or § 1983 for conduct arising
         from his or her superintendent responsibilities, the plaintiff must plausibly
         plead and eventually prove not only that the official’s subordinates violated
         the Constitution, but that the official by virtue of his own conduct and state
         of mind did so as well.



                                                  8
Case 1:19-cv-03347-RBJ-SKC Document 5 Filed 01/07/20 USDC Colorado Page 9 of 10




  Dodds v. Richardson, 614 F.3d 1185, 1198 (10th Cir. 2010) (quoting Iqbal, 556 U.S. at

  677). Therefore, to succeed in a § 1983 suit against a government official for conduct

  that arises out of his or her supervisory responsibilities, a plaintiff must allege and

  demonstrate that: “(1) the defendant promulgated, created, implemented or possessed

  responsibility for the continued operation of a policy that (2) caused the complained of

  constitutional harm, and (3) acted with the state of mind required to establish the

  alleged constitutional deprivation.” Id. at 1199.

         Second, Plaintiff fails to assert how Defendants Yarborough, Coe, and Sotelo

  personally participated in the alleged constitutional violations.

         Plaintiff must explain what each defendant did to him, when the defendant

  did it, how the defendant=s action harmed him, and what specific legal right he

  believes the defendant violated. Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

  1158, 1163 (10th Cir. 2007) (emphasis added). To establish personal participation,

  Plaintiff must show how each named individual caused the deprivation of a federal right.

  See Kentucky v. Graham, 473 U.S. 159, 166 (1985).

         Accordingly, it is

         ORDERED that Plaintiff file an Amended Complaint as instructed above, within

  thirty days from the date of this Order. It is

         FURTHER ORDERED that Plaintiff shall obtain the proper Court-approved form,

  along with the applicable instructions, at www.cod.uscourts.gov for use in filing the

  Amended Complaint. It is




                                                9
Case 1:19-cv-03347-RBJ-SKC Document 5 Filed 01/07/20 USDC Colorado Page 10 of 10




        FURTHER ORDERED that if Plaintiff fails to properly amend the Complaint,

  within thirty days from the date of this Order, the Complaint will be subject to

  dismissal for the reasons stated above.

        DATED January 7, 2020, at Denver, Colorado.

                                                  BY THE COURT:




                      Gordon P. Gallagher
                      United States Magistrate Judge




                                             10
